Exhibit Consolidated financial highlights Consolidated ($ 000s except per unit data) Three months ended September 30, Nine months ended September 30, 2008 2007 % Change 2008 2007 % Change Revenue (net of royalties and financial derivative instruments) from continuing operations $ 1,102,624 $ 494,065 123 $ 2,225,059 $ 1,516,867 47 Funds flow from COGP operations (1) $ 107,442 $ 47,143 128 $ 291,453 $ 145,585 100 Funds flow from Midstream operations (1) 32,537 32,350 1 144,390 101,323 43 Funds flow from continuing operations 139,979 79,493 76 435,843 246,908 77 Funds flow from discontinued operations (USOGP) (1) (2) (3) 11,682 25,656 (54 ) 137,535 43,784 214 Total funds flow from operations (1) $ 151,661 $ 105,149 44 $ 573,378 $ 290,692 97 Per weighted average unit – basic $ 0.59 $ 0.43 37 $ 2.25 $ 1.30 73 Per weighted average unit - diluted (4) $ 0.57 $ 0.43 33 $ 2.25 $ 1.30 73 Distributions to unitholders $ 92,188 $ 87,782 5 $ 274,967 $ 244,289 13 Per unit $ 0.36 $ 0.36 - $ 1.08 $ 1.08 - Percent of funds flow from operations paid out as declared distributions (5) 61 % 89 % (31 ) 53 % 88 % (40 ) Net income (loss) $ 351,105 $ (35,005 ) - $ 200,640 $ (38,111 ) - Per weighted average unit – basic $ 1.37 $ (0.14 ) - $ 0.79 $ (0.17 ) - Per weighted average unit - diluted (4) $ 1.29 $ (0.14 ) - $ 0.79 $ (0.17 ) - Capital expenditures (continuing operations) $ 73,252 $ 36,787 99 $ 192,044 $ 102,900 87 Capitol Energy acquisition $ - $ - $ - $ 467,850 Oil and gas property acquisitions, net (continuing operations) $ 136 $ 1,860 $ 19,587 $ 11,569 Proceeds on sale of discontinued operations, net of tax $ 232,513 $ - $ 438,862 $ - Weighted average trust units outstanding (000s) - Basic 255,842 243,600 5 254,391 224,174 13 - Diluted (4) 277,102 243,775 14 254,391 224,349 13 Consolidated As at As at September 30, December 31, ($000s) 2008 2007 % Change Capitalization Long-term debt (including current portion) $ 673,593 $ 1,199,634 (44 ) Unitholders’ equity $ 1,746,603 $ 1,708,665 2 Provident Energy 2008 Third Quarter Results - 1 - Operational highlights Three months ended September 30, Nine months ended September 30, 2008 2007 % Change 2008 2007 % Change Oil and Gas Production Daily production - COGP (continuing operations) Crude oil (bpd) 12,805 11,182 15 12,529 9,307 35 Natural gas liquids (bpd) 1,195 1,255 (5 ) 1,227 1,329 (8 ) Natural gas (mcfpd) 85,628 93,511 (8 ) 85,244 92,309 (8 ) COGP oil equivalent (boed) (1) 28,271 28,022 1 27,963 26,021 7 USOGP (discontinued operations) oil equivalent (boed) (1) 1,963 10,803 (82 ) 16,034 9,382 71 Consolidated oil equivalent (boed) (1) 30,234 38,825 (22 ) 43,997 35,403 24 Average realized price from continuing operations (before realized financial derivative instruments) Crude oil blend ($/bbl) $ 102.66 $ 57.88 77 $ 94.49 $ 54.70 73 Natural gas liquids ($/bbl) $ 91.72 $ 55.47 65 $ 85.96 $ 52.30 64 Natural gas ($/mcf) $ 8.60 $ 4.94 74 $ 8.74 $ 6.54 34 Oil equivalent ($/boe) (1) $ 76.42 $ 42.07 82 $ 72.74 $ 45.44 60 Field netback from continuing operations (before realized financial derivative instruments) ($/boe) $ 48.41 $ 21.18 129 $ 45.85 $ 24.90 84 Field netback from continuing operations (including realized financial derivative instruments) ($/boe) $ 46.18 $ 22.51 105 $ 43.50 $ 25.07 74 Midstream Midstream NGL sales volumes (bpd) 111,313 112,386 (1 ) 119,456 115,664 3 EBITDA (000s) (2) $ 37,339 $ 47,425 (21 ) $ 175,095 $ 136,252 29 Provident Energy 2008 Third Quarter Results - 2 - Management’s discussion and analysis The following analysis dated November 12, 2008provides a detailed explanation of Provident Energy Trust’s (“Provident’s”) operating results for the three and nine months ended September 30, 2008 compared to the same time periods in 2007 and should be read in conjunction with the consolidated financial statements of Provident, found later in the interim report. Provident Energy Trust has diversified investments in certain segments of the energy value chain. Provident currently operates in two key business segments: Canadian crude oil and natural gas production (“COGP”), and Midstream.Provident’s COGP business produces crude oil and natural gas from seven core areas in the western Canadian sedimentary basin.The Midstream business unit operates in Canada and the U.S.A. and extracts, processes, markets, transports and offers storage of natural gas liquids within the integrated facilities at Younger in British Columbia, Redwater and Empress in Alberta, Kerrobert in Saskatchewan, Sarnia in Ontario, Superior in Wisconsin and Lynchburg in Virginia.Effective in the first quarter of 2008, Provident’s United States oil and natural gas production (“USOGP”) business is accounted for as discontinued operations and comparative figures have been reclassified to conform with this presentation (see note 9of the interim consolidated financial statements). USOGP produced crude oil and natural gas in California, Wyoming, Texas, Florida, Michigan, Indiana and Kentucky.The USOGP business was sold in two portions, the first in June and the second in August, 2008. This analysis commences with a summary of the consolidated financial and operating results followed by segmented reporting on the COGP business unit and the Midstream business unit.The reporting focuses on the financial and operating measurements management uses in making business decisions and evaluating performance. This analysis contains forward-looking information and statements.See “Forward-looking statements” at the end of the analysis for further discussion. Third quarter and nine months ended September 30, 2008 highlights The third quarter highlights section provides commentary for the third quarter and for the nine months ended September 30, 2008 and for corresponding periods in Effective in the first quarter of 2008, Provident’s United States oil and natural gas production (USOGP) business is accounted for as discontinued operations (see note 9of the interim consolidated financial statements). In June 2008, the Trust sold a portion of the USOGP business, consisting of its 22 percent interest in BreitBurn Energy Partners, L.P. (MLP) and its 96 percent interest in BreitBurn GP LLC, for cash proceeds, net of transaction costs, of
